Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 24, 2020

The Court of Appeals hereby passes the following order:

A20A1518. MICHAEL GRIMES v. CANOPY DEVELOPMENT GROUP, LLC.

      This case began as a dispossessory proceeding in magistrate court. The
magistrate court ruled that the landlord, Canopy Development Group, LLC, was
entitled to a writ of possession, and tenant Michael Grimes appealed to the superior
court. On July 23, 2019, the superior court dismissed the action, and Grimes appealed
on October 16, 2019.1 We lack jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Grimes’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal.
      Second, while under OCGA § 5-6-38 (a), a notice of appeal generally must be
filed within 30 days of entry of the order sought to be appealed, under OCGA § 44-7-
56, appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Grimes’s notice


      1
         Grimes filed his notice of appeal to the Georgia Supreme Court, which
transferred the case to this Court, finding no basis for its jurisdiction. See Case No.
S20A0753 (Feb.10, 2020).
of appeal, filed 85 days after the superior court’s order dismissing the case, is
untimely under OCGA § 44-7-56.
   For these reasons, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/24/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.